Citation Nr: 0841764	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the feet, 
ankles, toes and hips, claimed as secondary to service 
connected bilateral chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to June 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for arthritis of the feet, ankles, toes 
and hips as secondary to service-connected bilateral 
chondromalacia patella.  A timely appeal was noted from that 
decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on January 24, 2006.  A 
copy of the hearing transcript has been associated with the 
file.

In April 2006, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

In March 2008, the veteran submitted additional evidence 
without a waiver of RO jurisdiction.  However, the evidence 
consists of medical records which are essentially duplicative 
of evidence already of record.  The Board finds that 
proceeding with this matter does not affect the veteran's 
procedural rights.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran's arthritis of the lower extremities is related to 
his service-connected bilateral chondromalacia patella.


CONCLUSION OF LAW

Arthritis of the feet, ankles, toes and hips is not 
proximately due to, or the result of, the veteran's service-
connected bilateral chondromalacia patella.  38 U.S.C.A.          
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2001 and July 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
August 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Secondary Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  When a chronic disease, such as 
arthritis, becomes manifest to a degree of 10 percent within 
one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Analysis

Service treatment records show extensive treatment for 
bilateral chondromalacia patella while in active service.  
Service connection for that disorder was granted in May 1997.  

The veteran filed the present claim for service connection 
for arthritis of the feet ankles, toes and hips in November 
1999, contending that his arthritis of the lower extremities 
is proximately due to, or the result of, his service-
connected chondromalacia patella.  At no point has the 
veteran contended that his arthritis is directly related to 
his service; it has not been shown that any arthritis 
manifested to a compensable degree within one year of the 
veteran's discharge or that it is otherwise related to active 
service.  

Medical records from VA and non-VA sources show that the 
veteran has received intermittent treatment over the years 
for pain and arthritic changes in his lower extremities, 
including rheumatoid arthritis.  None of his treatment 
providers have related his arthritis and pain to his service-
connected bilateral chondromalacia patella.  

An October 2006 VA examination of the veteran's feet found 
mild arthritic changes in the toes and tarsal areas 
bilaterally.  There was also a finding of mild hallux valgus, 
hammertoes and pes planus bilaterally.  After reviewing the 
claims folder, the examiner found that it was more likely 
than not that the veteran's osteoarthritis was the result of 
his pes planus, a non-service-connected disorder.  The 
examiner also noted that a subtalar joint fusion in the left 
ankle would have caused changes to other joints in the feet, 
due to the loss of motion in the subtalar joint.  The 
examiner found that it was less likely than not that the 
veteran's arthritic changes in the feet were related to his 
service-connected bilateral chondromalacia.  

Although the veteran was once diagnosed with arthritis of the 
left subtalar (ankle) joint, he has had surgery to fuse the 
joint, and X-rays taken during a December 2006 VA examination 
of the ankles showed no significant degenerative joint 
disease in the ankles.  

A December 2006 VA examination showed that the veteran has 
bilateral osteoarthritis of the hips.  However, after 
reviewing the claims folder, the examiner found that it was 
less likely than not that osteoarthritis of the hips was 
related to the veteran's service-connected bilateral 
chondromalacia patella.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's arthritis of 
the lower extremities is proximately due to, or the result 
of, his service-connected bilateral chondromalacia patella.  
Review of the extensive medical record in this matter shows 
no evidence of a finding by any treatment provider that 
arthritis is related to the veteran's service-connected 
disability.  Furthermore, VA examiners have found that the 
veteran does not have a current diagnosis of ankle arthritis, 
and that his arthritis of the hips, toes and feet is 
unrelated to his service-connected disability.  The examiners 
are medical professionals and competent to render an opinion.  
Their conclusions were made after a review of the claims 
folder and are reasonably based on the facts as stated in the 
record.  No competent evidence has been submitted to rebut 
those opinions.

The Board acknowledges the veteran's belief that his 
arthritis is proximately due to, or the result of, his 
service-connected bilateral chondromalacia patella.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's arthritis is proximately due to, 
or the result of, his bilateral chondromalacia patella.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Entitlement to service connection for arthritis of the feet, 
ankles, toes and hips, claimed as secondary to service 
connected bilateral chondromalacia patella, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


